        Case 2:20-cv-02679-GGG-KWR Document 67 Filed 08/25/21 Page 1 of 1




   MINUTE ENTRY
   ROBY, M.J.
   8/25/2021

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

     PRINCESS DENNAR M.D.                                        CIVIL ACTION
     VERSUS                                                      NO. 20-2679
     THE ADMINISTRATORS OF THE                                   SECTION: “T” (4)
     TULANE EDUCATIONAL FUND

   LAW CLERK:                  Jayde Encalade
   COURT REPORTER:             Cathy Pepper


   Appearances:        Michael Allweiss, Melanie Locket, and Jessica Vasquez for Plaintiff.
                       Julie Livaudais and Rosalie Haug for Defendant.

                                          Minute Entry

         Motion of Plaintiff— Princess Dennar M.D.
                              Motion to Compel R. Doc. 54

         Counsel argued the motion. The Court shall issue an order.




MJSTAR: 01:09
